Citation Nr: 0007822	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than May 1, 1991, 
for a grant of a 100 percent disability evaluation for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from November 1963 to 
August 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA), Buffalo, New York, 
Regional Office, which effectuated a June 1996 Board decision 
granting the veteran an increased evaluation for his service-
connected PTSD from 70 percent to 100 percent, effective from 
May 1, 1991.  The veteran expressed disagreement with the 
effective date of the grant of the 100 percent rating.  


FINDINGS OF FACT

1.  The claim upon which the grant of a 100 percent rating 
for PTSD was based was received May 3, 1991.

2.  It is factually ascertainable from VA medical reports 
that the veteran was demonstrably unable to obtain or retain 
employment as of February 20, 1991.


CONCLUSION OF LAW

An effective date of February 20, 1991, for a 100 percent 
rating for PTSD is warranted.  38 U.S.C.A. §§ 5107, 
5110(b)(2) (West 1991); 38 C.F.R. §§ 3.157, 3.400(o)(2) 
(1999), 4.132 (as in effect prior to November 7, 1996).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has met the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available, and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete, 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

The veteran is seeking entitlement to an effective date 
earlier than May 1, 1991, for an award of an increased 
evaluation of 100 percent for his service-connected PTSD.  He 
argues that the RO erred in assigning May 1, 1991, as the 
effective date of his 100 percent award, as the clinical 
evidence on file shows that he was unemployed due to service-
connected PTSD during the 1980's.  

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected 
disability is not compensable in degree, 
receipt of one of the following will be 
accepted as an informal claim for 
increased benefits or an informal claim 
to reopen.  In addition, receipt of one 
of the following will be accepted as an 
informal claim in the case of a retired 
member of a uniformed service whose 
formal claim for pension or compensation 
has been disallowed because of receipt of 
retirement pay.  The evidence listed will 
also be accepted as an informal claim for 
pension previously denied for the reason 
the disability was not permanently and 
totally disabling. 

(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  The date of 
a uniformed service examination which is 
the basis for granting severance pay to a 
former member of the Armed Forces on the 
temporary disability retired list will be 
accepted as the date of receipt of claim.  
The date of admission to a non-VA 
hospital where a veteran was maintained 
at VA expense will be accepted as the 
date of receipt of a claim, if VA 
maintenance was previously authorized; 
but if VA maintenance was authorized 
subsequent to admission, the date VA 
received notice of admission will be 
accepted.  The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission.  

38 C.F.R. § 3.157(b).

The earliest effective date of an increased evaluation for 
the veteran's service-connected PTSD can be no earlier than 
the date of receipt of his application for an increased 
evaluation, unless evidence dated within one year prior to 
that date shows that the increase in disability is factually 
ascertainable.  In such instances, the date of such evidence, 
and not the date of receipt of claim, is the proper date.  
Here we observe that a Board decision, dated in October 1988, 
affirmed a July 1985 rating decision by the agency of 
original jurisdiction (AOJ), which awarded the veteran a 50 
percent disability evaluation for PTSD.  Reconsideration of 
that decision was requested in April 1999 and denied by the 
Vice Chairman of the Board in October 1999.  That decision is 
final as to the evidence then considered.  A subsequent 
rating decision by the AOJ in March 1990 also denied the 
veteran an increased evaluation for his PTSD.  That decision 
was not appealed, and is final as to the evidence then 
considered, which consisted of a VA examination dated in 
February 1990.  

The veteran's formal claim for an increased evaluation for 
his service-connected PTSD was received on May 3, 1991.  
Since a summary of the veteran's VA hospitalization beginning 
on May 1, 1991, for psychiatric problems was received shortly 
thereafter and confirmed the claimed increase in disability, 
this date, May 1, 1991, served as the basis for the AOJ's 
assignment of the effective date, which the veteran is 
currently appealing.  

Subsequent to the AOJ's decision in March 1990 denying the 
veteran an increased evaluation in excess of 50 percent for 
his PTSD, and prior to his VA hospitalization in May 1991, 
the veteran was seen on four occasions between December 1990 
and May 1991 at a VA mental health clinic for ongoing 
psychiatric evaluation and counseling;  

In December 1990 he was described as coughing severely and 
feeling severely depressed.  

On February 20, 1991, he was described as severely depressed.  
He didn't feel like getting up in the morning, he had no 
appetite, and he wasn't sleeping properly.  He reported 
having crying spells several times a day.  His father had 
died during the last week of January, but the veteran had 
been severely depressed even before his father's death.  He 
reported he had stopped working about two weeks earlier.  He 
could not concentrate.  He had been evaluated for chest pain 
and had had a borderline stress test.  He denied suicidal 
plans or thoughts.

In March 1991 the veteran was concerned about his heart 
status.  He refused to give up smoking and drinking, and said 
he did not care if he died.

In April 1991 the veteran was feeling very anxious and 
depressed.  

Prior to November 7, 1996, mental disorders were rated under 
38 C.F.R. § 4.132.  The General Rating Formula for 
Psychoneurotic Disorders provided as follows:

100 percent:  The attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.  (In Johnson v. Brown, 7 
Vet. App. 95, 97 (1994), the Court upheld the 
Secretary's interpretation that the criteria for a 100% 
rating "are each independent bases for granting a 100% 
rating.")  

70 percent:  Ability to establish and maintain effective 
or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability 
to obtain or retain employment.

50 percent:  Ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.

The progress notes related to the veteran's mental disorder 
during the period in question show that the veteran was 
severely depressed, was experiencing grief over the death of 
his father, was concerned yet unconcerned about his own 
health, and resistant to the idea of ceasing his smoking and 
drinking habits.  He reportedly stopped working in February, 
being unable to concentrate.  The symptoms he described on 
February 20 appear to satisfy the criteria for a 70 percent 
rating.  The examiner (rather than the veteran himself) 
described the veteran as severely depressed.  And, because 
the veteran reportedly stopped working then, it is at least 
as likely as not that the veteran was "demonstrably unable 
to obtain or retain employment" within the meaning of 
38 C.F.R. § 4.132.  Accordingly, February 20, 1991, is the 
correct effective date for the 100 percent rating of the 
veteran's service-connected PTSD pursuant to the applicable 
regulations.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant, and has done so.  



ORDER

An effective date of February 20, 1991, for a 100 percent 
disability rating for PTSD is granted.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 



